Citation Nr: 0814983	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder 
with fatigue and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from October 1998 through 
March 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
headaches, depression and a sleep disorder with fatigue, 
conditions for which he was treated during service, as is 
shown by the service medical records.  In May 2007, the Board 
remanded these issues in order to afford the veteran a VA 
examination to determine the current nature of the claimed 
disabilities as well as an opinion as to their etiology.  In 
August 2007, the veteran submitted a statement indicating 
that on the afternoon of August 3, 2007, he received notice 
of VA examinations scheduled for that day.  It was 
essentially impossible for him to make those appointments.  

In September 2007, VA sent the veteran a letter that clearly 
stated that he "will receive notice soon from the VA medical 
facility that will conduct the examination advising you of 
the date, time and place of this examination.  This 
notification will be in writing, by telephone, or perhaps 
both."  There is, however, no such notice apparent in the 
file.  Then, a November 2007 Supplemental Statement of the 
Case continues to deny the veteran's claims on the basis that 
he failed to appear for the examination.  

It is unclear to the Board how the basis for denial could be 
failure to appear to an examination when it appears that the 
veteran was not notified of the examination.  The file is 
devoid of any communication with the veteran following the 
September 2007 letter indicating that examination notice was 
forthcoming.  Thus, following the Board's order for 
examination, VA first provided inadequate exam notice, which 
was delivered on the day of the scheduled examination, and 
then no notice of a rescheduled examination.  Clearly, the 
requirements of the May 2007 Board remand have not been met 
in this case.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. 
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
ascertain the nature and etiology of any 
headaches, depression, and sleep disorder 
with fatigue and weakness he may have.  

Send notice of the details of the 
examination to the veteran in a timely 
fashion and document all such notice in 
the claims folder.

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, especially the service 
medical records, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e. probability greater 
than 50 percent), at least as likely as 
not (i.e. probability of 50 percent), or 
less likely than not (i.e. probability of 
less than 50 percent), that any current 
diagnosis of the veteran had its onset 
during service or is in any other way 
causally related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
claims file, or in the alternative the 
claims file itself, must be made available 
to the examiner.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

